Case 5:21-cv-00039-JPB-JPM Document 7 Filed 03/23/21 Page 1 of 3 PageID #: 31




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

WAYNE THOMAS JOHNSON,

                Plaintiff,

       V.                                                   Civil Action No.: 5:21 -CV-39
                                                            Judge Bailey

GREGORY MIMS;
JOHN DOE, Trust Fund;
JANE DOE, Officer; and
JOHN DOE, Chaplain,

                Defendants.

                             MEMORANDUM OPINION AND ORDER

      The plaintiff, Wayne Thomas Johnson, a federal inmate incarcerated at USP

Hazelton, filed this action pro se on March 17, 2021. The plaintiff has also applied to

proceed in formapauperis pursuant to 28 U.S.C.       §   1915(b).

      The Prison Litigation Reform Act of 1995 (“PLRA”) provides that a sanction shall

be imposed on those prisoners who file meritless lawsuits repeatedly. The sanction is

that such prisoners lose the right to proceed without prepayment of fees and costs.

                In no event shall a prisoner bring a civil rights action or
                appeal a judgment in a civil action or proceeding under this
                section if the prisoner has, on 3 or more occasions, while
                incarcerated or detained in any facility, brought an action or
                appeal in a court of the united States that was dismissed on
                the grounds that it is frivolous, malicious, or fails to state a
                claim upon which relief may be granted, unless the prisoner
                is under imminent danger of serious physical injury.

28 U.S.C.   §   1915(g); see also Ashley v. E. DHworth, 147 F.3d 715 (6th Cir. 1998)

(“Section 191 5(g) denied the installment payment method to those prisoners who have

had three previous cases or appeals dismissed as frivolous, malicious, or for failure to


                                               1
Case 5:21-cv-00039-JPB-JPM Document 7 Filed 03/23/21 Page 2 of 3 PageID #: 32




state a claim upon which relief can be granted (‘three strikes’).’). Consequently, ‘the

proper procedure is for the district court to dismiss the complaint without prejudice when

it denies a prisoner leave to proceed in forma pauperis pursuant to the 3 strikes

provision of 1915(g). The prisoner cannot simply pay the filing fee after being denied in

forma pauperis status.          He must pay the filing fee at the time he initiates the suit.”

Dupree v. Palmer, 284 F.3d 1234, 1237 (11th Cir 2002); see also Finley v. Doe, 2008

WL 2645472 (S.D. W. Va. June 30, 2008) (Johnson, J.).

         The undersigned’s review of PACER, the nationwide database maintained by the

federal courts, indicates that at least three of the plaintiffs prior civil cases qualify as

strikes under this provision. See Johnson v. Buckley, et at, Civil Action No.

1:00-CV-802-WLO (M.D.N.C. Oct. 5, 2000) (dismissed as frivolous pursuant to 28

U.S.C.       §     1915(e)(2)(B));   Johnson    v.   Fuquay,     et    al.,   Civil    Action   No.

1:00-CV-1200-WLO (M.D.N.C. Jan. 18. 2001) (dismissed as frivolous pursuant to 28

U.S.C.   §   1915(e)(2)(B)); Johnson v. Fuquay, et at, Civil Action No. 1:01-cv-702-WLO

(M.D.N.C.          January 2,   2002)   (dismissed   as   frivolous   pursuant to       28   U.S.C.

§   191(e)(2)(B); Johnson v. North Carolina Prisoner Legal Services, et at, Civil

Action No. 5:01-CT-508-H (E.D.N.C. Feb. 25, 2002) (dismissed as frivolous) affd 23

F.App’x 179 (4th Cir. 2002). In addition, the plaintiff has been advised on at least three

prior occasions that he has three strikes for the purposes of 18 U.S.C.          §    1915(g). See

Johnson v. Jackson, Civil Action No. 1:03-CV-131 (W.D.N.C. Sept. 24, 2003);

Johnson v. Trader, et at, Civil Action No. 5:05-CT-250-H (E.D.N.C. Sept. 28, 2005);

Johnson      i’.   Riddick, et at, Civil Action No. 5:09-CT-3190-BO (E.D.N.C. Dec. 30, 2009).




                                                 2
Case 5:21-cv-00039-JPB-JPM Document 7 Filed 03/23/21 Page 3 of 3 PageID #: 33




       While the PLRA includes an exception to the      § 1915(g) filing restriction if the
prisoner is under imminent danger of serious physical injury, that exception cannot

apply in this case. The plaintiff complains that one defendant has refused to provide

him a copy of his prisoner trust account report; one John Doe has used abusive

language and inappropriate touching; one John Doe denied him his First Amendment

right to worship [his religion];” and Dr. Mims has neglected all of his medical problems.

However, he identifies those medical problems as his eyesight, hearing, and issues with

toenails. Therefore, nothing in the plaintiffs complaint raises a credible allegation of

imminent danger of serious physical injury.

      Accordingly, it is hereby ORDERED that the plaintiffs Motion to Proceed in forma

pauperis [Doc. 2] be DENIED, and the plaintiffs complaint [Doc. 1] be DISMISSED

WITHOUT PREJUDICE to his right to file a new complaint along with the $402 filing fee.

      The Clerk is DIRECTED to send a copy of this Memorandum Opinion and

 Order to the plaintiff by certified mail, return receipt requested, to his last known

address as shown on the docket.

      DATED: March 23, 2021




                                                       BAILEY
                                          UNITED STATES DISTRICT JUDGE




                                              3
